                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     Case No. 2:18-CV-14120-ROSENBERG/MAYNARD

DIANA RANDOLPH, DANA
LIBERANTE & LISA
EWELL, and all other similarly-
situated individuals,

       Plaintiffs,
v.

WILLIAM D. SNYDER, in his
official capacity as SHERIFF
OF MARTIN COUNTY,

      Defendant.
_____________________________/

                 ORDER GRANTING PLAINTIFFS’ MOTION FOR
             CONDITIONAL CERTIFICATION OF COLLECTIVE ACTION

       This matter is before the Court on Plaintiffs’ Motion for Authorized Class Notification &

Collective Action Certification [DE 35]. The Motion has been fully briefed. For the reasons set

forth below, the Motion is granted.

        Plaintiffs seek a conditional certification of a collective action under the Fair Labor

Standards Act. See 29 USC § 216(b). Because Plaintiffs seek only a conditional certification, the

standard applicable to Plaintiffs’ Motion is quite lenient. See Hipp v. Liberty Nat’l Life Ins. Co.,

252 F.3d 1208, 1217 (11th Cir. 2001). At this stage of proceedings, the Court must determine

whether, based upon pleadings and affidavits, notice should be given to potential class members:

       The first determination is made at the so-called “notice stage.” At the notice stage,
       the district court makes a decision—usually based only on the pleadings and any
       affidavits which have been submitted—whether notice of the action should be
       given to potential class members.
Id. at 1218. The Court’s evaluation of a plaintiff’s pleadings and proffered affidavits is, as

mentioned above, lenient:

        Because the court has minimal evidence, this determination is made using a fairly
        lenient standard, and typically results in “conditional certification” of a
        representative class. If the district court “conditionally certifies” the class, putative
        class members are given notice and the opportunity to “opt-in.” The action
        proceeds as a representative action throughout discovery.

Id. In the event the Court grants conditional certification, a defendant may move at a later time

(after discovery) to decertify the class. Id. At the conditional certification stage, the Court need

not determine whether the plaintiff and opt-in plaintiffs are similarly situated—that determination

is left to a later time after discovery develops sufficient facts.

        Here, Plaintiffs have proffered ample evidence in the form of affidavits in support of their

claims. Plaintiffs have filed six affidavits that attest to the fact that each affiant was an employee

of Defendant who received inadequate compensation. More specifically, Plaintiffs attest that they

received inadequate compensation by virtue of the policies and practices of Defendant pertaining

to employees’ mandatory attendance at post-shift briefings.             Plaintiffs seek a conditional

certification for employees who worked as officers for Defendant (since January of 2018) who

were not paid overtime for time attending mandatory post-shift briefings. Upon review, the Court

concludes that Plaintiffs’ affidavits, particularly when the affidavits are considered under the

lenient standard which the Court is bound to apply at this stage of proceedings, are facially

sufficient for a conditional certification of a collective action.

        In response, Defendant makes no argument of merit. First, Defendant argues that the

proposed collective action would contain employees who were not similarly-situated. Plaintiffs’

proposed collective action is narrow—it is targeted towards officer-employees who are required to


                                                   2
attend post-shift briefings and who were not paid for those briefings. While some of Defendants’

officers may have different job titles, this is of no import,1 and Plaintiffs’ burden is merely to show

that there is a reasonable basis to believe2 that the officers who are required to attend briefings are,

for the purpose of this suit, similarly situated; Plaintiffs have done so.3 Second, Defendant argues

that Plaintiffs’ affidavits are vague and conclusory. The Court does not agree. Third and finally,

Defendant argues that Plaintiffs have not shown that there are more similarly-situated employees

who desire to opt-in to this suit. In light of the large number of officers employed by Defendant

and that thirteen Plaintiffs have already joined this suit, Defendant’s argument on this point is

unpersuasive.

        Plaintiffs’ burden is a lenient one; this lenient standard “typically results in conditional

certification” being granted. Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006)

(citation omitted). For the foregoing reasons, the Court concludes that Plaintiffs have met their

burden. The Court grants Plaintiffs’ motion for conditional certification of a collective action, and

defines the conditional class as all current and former officers of Defendant who, since January of

2018, were required to attend mandatory briefings and were not paid for overtime for such

attendance.

        The Court turns its attention to Plaintiffs’ proposed notice to the collective action.

Defendant argues that Plaintiffs’ proposed notice requires correction. First, Defendant requests

that instead of being addressed to “All Custodial Officers,” the notice should be addressed to

“Corrections Deputies.” The Court disagrees—the Court has conditionally certified a collective


1 E.g., Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261-62 (11th Cir. 2008) (“[T]he FLSA does not require
potential class members to hold identical positions.”).
2 Id.
3 At the conclusion of discovery Defendant may argue that the collective action contains employees who are not
similarly situated.
                                                        3
action for all officers—not just correctional officers—who were required to attend briefings and

who were not compensated accordingly. Second, Defendant requests that the notice clearly

specify that the collective action is limited to those employed from January 1, 2018 to the present.

The Court grants that request—the notice should so indicate. Third, Defendant requests that the

notice inform the recipients of its defenses in this case by stating that: “Defendant denies Plaintiffs

attended post-shift briefings during this time frame and denies that they are owed any unpaid

overtime.” Defendant’s request is grounded in case law that stands for the proposition that a

collective action notice should be neutral,4 and the Court grants Defendant’s request. Fourth,

Defendant requests that employees be notified that they have the opportunity to discuss the case

with Defendant’s counsel (not just Plaintiffs’ counsel) if they choose—that request is also granted.

The Court denies all of Defendant’s other requests without discussion as Plaintiffs’ proposed

notice is otherwise fair and adequate.

         The Court addresses one final issue—deadlines in Plaintiffs’ proposed notice.5 Plaintiffs’

proposed notice does not contain a timeline for the notices to issue and does not contain deadlines

for the same. The parties are ordered to confer and to provide the Court with an amended

collective action notice that complies with this Order and which contains proposed deadlines.

Plaintiffs shall file and e-mail6 their proposed notice within four court days of the date of rendition

of this Order.




4 E.g., Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989).
5 With respect to one other issue raised in the parties’ briefing—whether discovery on the identities of the employees
at issue should be expedited—the Court’s certification of the collection action should render this dispute moot;
Plaintiffs are now entitled to that discovery. With respect to Defendant’s contention that it should not be required to
provide social security numbers, Plaintiffs elected not to reply on this topic and appear to have conceded the same. In
the event discovery disputes do remain, however, the parties may raise such issues in due course.
6 The proposed notice should be e-mailed to Rosenberg@flsd.uscourts.gov in Microsoft Word format.
                                                          4
          Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion for Authorized

Class Notification & Collective Action Certification [DE 35] is GRANTED as more fully set forth

in this Order.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of

November, 2018.



                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE
Copies furnished to: Counsel of Record




                                              5
